 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 1 of 36 Page ID #:1



 1   RUSS, AUGUST & KABAT
 2   Marc A. Fenster, SBN 181067
     Email: mfenster@raklaw.com
 3   Reza Mirzaie (CA SBN 246953)
 4   Email: rmirzaie@raklaw.com
     Brian D. Ledahl (CA SBN 186579)
 5
     Email: bledahl@raklaw.com
 6   Paul Kroeger (CA SBN 229074)
     Email: pkroeger@raklaw.com
 7
     C. Jay Chung (CA SBN 252794)
 8   Email: jchung@raklaw.com
     Philip X. Wang (CA SBN 262239)
 9
     Email: pwang@raklaw.com
10   12424 Wilshire Boulevard, 12th Floor
     Los Angeles, California 90025
11
     Telephone: (310) 826-7474
12   Facsimile: (310) 826-6991
13
     Attorneys for Plaintiff
14   Data Scape Limited
15
                               UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                       WESTERN DIVISION
18
     DATA SCAPE LIMITED,
19                                                 Case No. 2:18-cv-10656
20                               Plaintiff,
                                                   JURY TRIAL DEMANDED
21                vs.
22   PANDORA MEDIA, INC.,
23
                                 Defendant.
24
                        COMPLAINT FOR PATENT INFRINGEMENT
25
           This is an action for patent infringement arising under the Patent Laws of the
26
     United States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited
27

28

                                               1
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 2 of 36 Page ID #:2



 1   (“Plaintiff,” “Data Scape”) makes the following allegations against defendant Pandora
 2   Media, Inc. (“Defendant,” or “Pandora”):
 3                                          PARTIES
 4         1.     Data Scape is a company organized under the laws of Ireland with its office
 5   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.
 6         2.     On information and belief, Defendant Pandora Media, Inc. is a California
 7   corporation with a principal place of business at 2101 Webster Street, Suite 1650,
 8   Oakland, CA 94612. Pandora Media, Inc., can be served with process through its
 9   registered agent, National Registered Agents, Inc., 111 Eighth Ave 13th Fl, New York
10   NY 10010.
11                              JURISDICTION AND VENUE
12         3.     This action arises under the patent laws of the United States, Title 35 of
13   the United States Code. This Court has original subject matter jurisdiction pursuant to
14   28 U.S.C. §§ 1331 and 1338(a).
15         4.     This Court has personal jurisdiction over Pandora in this action because
16   Pandora has committed acts within the Central District of California giving rise to this
17   action and has established minimum contacts with this forum such that the exercise of
18   jurisdiction over Pandora would not offend traditional notions of fair play and
19   substantial justice. Pandora, directly and through subsidiaries or intermediaries, has
20   committed and continues to commit acts of infringement in this District by, among other
21   things, offering to sell and selling products and/or services that infringe the asserted
22   patents.
23         5.     Venue is proper in this district under 28 U.S.C. § 1400(b). Pandora is
24   registered to do business in California, and upon information and belief, Pandora has
25   transacted business in the Central District of California and has committed acts of direct
26   and indirect infringement in the Central District of California. Pandora has a regular
27   and established place of business in this District. For example, Pandora has an office at
28

                                                 2
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 3 of 36 Page ID #:3



 1   3000 Ocean Park Blvd #3050, Santa Monica, CA 90405, where it employs sales and
 2   client services personnel.
 3                                          COUNT I
 4                    INFRINGEMENT OF U.S. PATENT NO. 7,720,929
 5          6.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 6   as if fully set forth herein.
 7          7.     Data Scape is the owner by assignment of United States Patent No.
 8   7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and
 9   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
10   issued by the United States Patent and Trademark Office on May 18, 2010. A true and
11   correct copy of the ’929 Patent is included as Exhibit A.
12          8.     Defendant has offered for sale, sold and/or imported into the United States
13   products and services that infringe the ’929 patent, and continues to do so. By way of
14   illustrative example, these infringing products and services include, without limitation,
15   Defendant’s products and services, e.g., the Pandora System, including Pandora
16   Premium, and all versions and variations thereof since the issuance of the ’929 Patent
17   (“Accused Instrumentalities”).
18          9.     Defendant has directly infringed and continues to infringe the ’929 Patent,
19   for example, by making, selling, offering for sale, and/or importing the Accused
20   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.
21   Defendant uses the Accused Instrumentalities for its own internal non-testing business
22   purposes, while testing the Accused Instrumentalities, and while providing technical
23   support and repair services for the Accused Instrumentalities to Defendant’s customers.
24          10.    For example, the Accused Instrumentalities, including Pandora Premium,
25   infringe Claim 1 of the ’929 Patent. One non-limiting example of the Accused
26   Instrumentalities’ infringement is presented below:
27          11.    The Accused Instrumentalities include “[a] communication system
28   including a first apparatus having a first storage medium, and a second apparatus.” For
                                                 3
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 4 of 36 Page ID #:4



 1   example, the Accused Instrumentalities communicate music files and playlists stored
 2   on one device (e.g., web servers in the Pandora System) to another device (e.g., a user’s
 3   mobile device or tablet with the Pandora app installed). See, e.g., “Pandora Premium
 4   Will    Change      The     Way     You         Listen   to   Music”,    available     at
 5   http://blog.pandora.com/us/pandora-premium-will-change-the-way-you-listen-to-
 6   music/ (“With Pandora Plus we introduced our predictive offline feature that
 7   automatically downloads your top stations and switches you to one of them when you
 8   lose a signal. We’re bringing that feature to Pandora Premium, and adding the ability to
 9   download any album, song or playlist you want with no limits.”); “Offline Mode and
10   Downloads”      available    at   https://help.pandora.com/s/article/Offline-Mode-and-
11   Downloads?language=en_US:
12

13

14

15

16

17

18          12.   The Accused Instrumentalities include a second apparatus comprising: “a
19   second storage medium configured to store management information of data to be
20   transferred to said first storage medium.” For example, the Pandora System includes a
21   storage medium, e.g. a hard drive or server. The second storage medium is configured
22   to store management information of data to be transferred. For example, the Pandora
23   System stores a user’s playlists, albums, and stations which can be transferred to a
24   mobile device or tablet with the Pandora app installed. See, e.g., “Playlists on Premium”
25   available          at         https://help.pandora.com/s/article/Playlists-on-Premium-
26   1519949304429?language=en_US#editweb.
27

28

                                                 4
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 5 of 36 Page ID #:5



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   https://help.pandora.com/s/article/Offline-Mode-and-
16   Downloads?language=en_US#download
17         13.    The Accused Instrumentalities further include a second apparatus
18   comprising “a communicator configured to communicate with said first apparatus.” For
19   example, the Pandora System includes a communicator configured to communicate,
20   e.g, playlists, albums, and stations to the mobile device or tablet. See, e.g., “Offline
21   Mode and Downloads” available at https://help.pandora.com/s/article/Offline-Mode-
22   and-Downloads?language=en_US:
23

24

25

26         14.    The Accused Instrumentalities further include a second apparatus
27   comprising “a detector configured to detect whether said first apparatus and a second
28   apparatus are connected.” For example, the Pandora System includes a detector that
                                                5
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 6 of 36 Page ID #:6



 1   determines whether the mobile device is connected to the Internet. See, e.g., “Offline
 2   Mode and Downloads”:
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15   Also, the Pandora System can determine whether a specific device is connected:
16

17

18

19

20

21

22

23

24

25

26   https://help.pandora.com/s/article/000001191?language=en_US
27

28

                                               6
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 7 of 36 Page ID #:7



 1         15.    The Accused Instrumentalities further include a second apparatus
 2   comprising “an editor configured to select certain data to be transferred and to edit said
 3   management information based on said selection without regard to the connection of
 4   said first apparatus.” For example, the Pandora System allows items to be added to a
 5   playlist by using the “Thumbs-up” icon on a song that is playing, and to delete songs
 6   from a playlist, regardless of the mobile device or tablet is connected to the Pandora
 7   Server. See, e.g., “Playlists on Premium”:
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  7
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 8 of 36 Page ID #:8



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17         16.    The Accused Instrumentalities further include a second apparatus
18   comprising “a controller configured to control transfer of the selected data stored in said
19   second apparatus to said first apparatus via said communicator based on said
20   management information edited by said editor when said detector detects that said first
21   apparatus and said second apparatus are connected.” For example, the Pandora System
22   will resume a download to the mobile device or tablet if the a connection is lost and
23   then restored. See, e.g., “Offline Mode and Downloads”:
24

25

26
27

28

                                                  8
 Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 9 of 36 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13         17.   The Accused Instrumentalities further include a second apparatus
14   “wherein said controller is configured to compare said management information edited
15   by said editor with management information of data stored in said first storage medium
16   and to transmit data in said second apparatus based on result of the comparison.” For
17   example, the Pandora System will resume downloads that have already begun when a
18   connection is lost, when the connection is later restored. See, e.g., “Offline Mode and
19   Downloads”:
20

21

22

23

24

25

26
27

28

                                               9
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 10 of 36 Page ID #:10



 1

 2

 3

 4

 5         18.    Defendant has had knowledge of the ’929 Patent and its infringement since
 6   at least the filing of the original Complaint in this action, or shortly thereafter, including
 7   by way of this lawsuit. By the time of trial, Defendant will have known and intended
 8   (since receiving such notice) that its continued actions would actively induce and
 9   contribute to the infringement of the claims of the ‘929 Patent.
10         19.    Defendant’s affirmative acts of making, using, selling, offering for sale,
11   and/or importing the Accused Instrumentalities have induced and continue to induce
12   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
13   normal and customary way to infringe the claims of the ’929 Patent. Use of the Accused
14   Instrumentalities in their ordinary and customary fashion results in infringement of the
15   claims of the ‘929 Patent.
16         20.    For example, Defendant explains to customers the benefits of using the
17   Accused Instrumentalities, such as by touting their advantages of allowing users to use
18   the Pandora app to download content from Pandora’s library. Defendant also induces
19   its customers to use the Accused Instrumentalities to infringe other claims of the ’929
20   Patent. Defendant specifically intended and was aware that the normal and customary
21   use of the Accused Instrumentalities on compatible systems would infringe the ’929
22   Patent. Defendant performed the acts that constitute induced infringement, and would
23   induce actual infringement, with the knowledge of the ’929 Patent and with the
24   knowledge, or willful blindness to the probability, that the induced acts would constitute
25   infringement. On information and belief, Defendant engaged in such inducement to
26   promote the sales of the Accused Instrumentalities, e.g., through its user manuals,
27   product support, marketing materials, demonstrations, installation support, and training
28   materials to actively induce the users of the accused products to infringe the ’929 Patent.
                                                  10
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 11 of 36 Page ID #:11



 1   Accordingly, Defendant has induced and continues to induce end users of the accused
 2   products to use the accused products in their ordinary and customary way with
 3   compatible systems to make and/or use systems infringing the ’929 Patent, knowing
 4   that such use of the Accused Instrumentalities with compatible systems will result in
 5   infringement of the ’929 Patent. Accordingly, Defendant has been (since at least as of
 6   filing of the original complaint), and currently is, inducing infringement of the ‘929
 7   Patent, in violation of 35 U.S.C. § 271(b).
 8            21.   Defendant has also infringed, and continues to infringe, claims of the ’929
 9   Patent by offering to commercially distribute, commercially distributing, making,
10   and/or importing the Accused Instrumentalities, which are used in practicing the
11   process, or using the systems, of the ’929 Patent, and constitute a material part of the
12   invention. Defendant knows the components in the Accused Instrumentalities to be
13   especially made or especially adapted for use in infringement of the ’929 Patent, not a
14   staple article, and not a commodity of commerce suitable for substantial noninfringing
15   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
16   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
17   Defendant has been, and currently is, contributorily infringing the ’929 Patent, in
18   violation of 35 U.S.C. § 271(c).
19            22.   As a result of Defendant’s infringement of the ’929 Patent, Plaintiff Data
20   Scape is entitled to monetary damages in an amount adequate to compensate for
21   Defendant’s infringement, but in no event less than a reasonable royalty for the use
22   made of the invention by Defendant, together with interest and costs as fixed by the
23   Court.
24                                           COUNT II
25                    INFRINGEMENT OF U.S. PATENT NO. 7,617,537
26            23.   Plaintiff realleges and incorporates by reference the foregoing
27   paragraphs, as if fully set forth herein.
28

                                                   11
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 12 of 36 Page ID #:12



 1         24.    Data Scape is the owner by assignment of United States Patent No.
 2   7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and
 3   Communication Apparatus And Its Method.” The ’537 Patent was duly and legally
 4   issued by the United States Patent and Trademark Office on May 18, 2010. A true
 5   and correct copy of the ’ 537 Patent is included as Exhibit B.
 6         25.    Defendant has offered for sale, sold and/or imported into the United States
 7   products and services that infringe the ’537 patent, and continues to do so. By way of
 8   illustrative example, these infringing products and services include, without limitation,
 9   Defendant’s products and services, e.g., the Pandora System, and all versions and
10   variations thereof since the issuance of the ’537 Patent (“Accused Instrumentalities”).
11         26.    Defendant has directly infringed and continues to infringe the ’537 Patent,
12   for example, by making, selling, offering for sale, and/or importing the Accused
13   Instrumentalities, and through its own use and testing of the Accused Instrumentalities.
14   Defendant uses the Accused Instrumentalities for its own internal non-testing business
15   purposes, while testing the Accused Instrumentalities, and while providing technical
16   support and repair services for the Accused Instrumentalities to Defendant’s customers.
17         27.    For example, the Accused Instrumentalities, including Pandora Premium,
18   infringe Claim 1 of the ’537 Patent. One non-limiting example of the Accused
19   Instrumentalities’ infringement is presented below:
20         28.    The Accused Instrumentalities perform a communication method to
21   transfer content data to a first apparatus from a second apparatus. For example, the
22   Accused Instrumentalities communicate music files and playlists stored on one device
23   (e.g., web servers in the Pandora System) to another device (e.g., a user’s mobile device
24   or tablet with the Pandora app installed). See, e.g., “Pandora Premium Will Change
25   The Way You Listen to Music”, available at http://blog.pandora.com/us/pandora-
26   premium-will-change-the-way-you-listen-to-music/        (“With    Pandora     Plus    we
27   introduced our predictive offline feature that automatically downloads your top stations
28   and switches you to one of them when you lose a signal. We’re bringing that feature to
                                                12
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 13 of 36 Page ID #:13



 1   Pandora Premium, and adding the ability to download any album, song or playlist you
 2   want    with    no   limits.”);   “Offline   Mode   and   Downloads”   available   at
 3   https://help.pandora.com/s/article/Offline-Mode-and-Downloads?language=en_US:
 4

 5

 6

 7

 8
 9

10          29.     The Accused Instrumentalities perform a communication method to
11   transfer content data from a first apparatus to a second apparatus further comprising
12   judging whether said first apparatus and said second apparatus are connected. For
13   example, the Pandora System can determine whether the server is connected to a mobile
14   device or tablet. See, e.g., “Offline Mode and Downloads”:
15

16

17

18

19

20

21

22

23

24

25

26
27          30.     The Accused Instrumentalities perform a communication method to
28   transfer content data from a first apparatus to a second apparatus further comprising
                                                  13
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 14 of 36 Page ID #:14



 1   comparing, upon judging that said first apparatus and said second apparatus are
 2   connected, an identifier of said first apparatus with an identifier stored in said second
 3   apparatus. For example, the Pandora System can determine whether a device associated
 4   with a specific user account is connected to the server:
 5

 6         https://help.pandora.com/s/article/000001191?language=en_US
 7         31.    The Accused Instrumentalities perform a communication method to
 8   transfer content data from a first apparatus to a second apparatus further comprising
 9   comparing, when said identifier of said first apparatus corresponds to said identifier
10   stored in second apparatus, a first list of content data of said first apparatus and a second
11   list of content data of said second apparatus. For example, the Pandora System will
12   resume a download to the mobile device or tablet if the connection is lost and then
13   restored. See, e.g., “Offline Mode and Downloads”:
14

15

16

17

18

19

20

21

22         32.    The Accused Instrumentalities perform a communication method to
23   transfer content data from a first apparatus to a second apparatus further comprising
24   transferring, from the second apparatus to the first apparatus, first content data, which
25   is registered in said second list and is not registered in said first list. For example, the
26   Pandora System will resume a download previously started when a connection with the
27   mobile device or tablet is lost and restored, and will not resend the same information.
28   See, e.g., “Offline Mode and Downloads”:
                                                  14
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 15 of 36 Page ID #:15



 1

 2

 3

 4

 5

 6

 7

 8
 9         33.    The Accused Instrumentalities perform a communication method to
10   transfer content data from a first apparatus to a second apparatus further comprising
11   deleting, from the first apparatus, second content data, which registered in said first list
12   and is not registered in the second list. For instance, if a Playlist stored in Pandora
13   servers is edited to remove a song, the Playlist on the mobile device will have the same
14   song deleted.
15

16

17

18

19

20

21

22

23

24

25

26
27
     https://help.pandora.com/s/article/Playlists-on-
28
     Premium1519949304429?language=en_US#download
                                                 15
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 16 of 36 Page ID #:16



 1         34.    Defendant has had knowledge of the ’537 Patent and its infringement since
 2   at least the filing of the original Complaint in this action, or shortly thereafter, including
 3   by way of this lawsuit. By the time of trial, Defendant will have known and intended
 4   (since receiving such notice) that its continued actions would actively induce and
 5   contribute to the infringement of the claims of the ‘537 Patent.
 6         35.    Defendant’s affirmative acts of making, using, selling, offering for sale,
 7   and/or importing the Accused Instrumentalities have induced and continue to induce
 8   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
 9   normal and customary way to infringe the claims of the ’537 Patent. Use of the Accused
10   Instrumentalities in their ordinary and customary fashion results in infringement of the
11   claims of the ‘537 Patent.
12         36.    For example, Defendant explains to customers the benefits of using the
13   Accused Instrumentalities, such as by touting their advantages of allowing users to use
14   the Pandora app to play music files and store music files and playlists on the users’
15   devices. Defendant also induces its customers to use the Accused Instrumentalities to
16   infringe other claims of the ’537 Patent. Defendant specifically intended and was aware
17   that the normal and customary use of the Accused Instrumentalities on compatible
18   systems would infringe the ’537 Patent. Defendant performed the acts that constitute
19   induced infringement, and would induce actual infringement, with the knowledge of
20   the ’537 Patent and with the knowledge, or willful blindness to the probability, that the
21   induced acts would constitute infringement. On information and belief, Defendant
22   engaged in such inducement to promote the sales of the Accused Instrumentalities, e.g.,
23   through its user manuals, product support, marketing materials, demonstrations,
24   installation support, and training materials to actively induce the users of the accused
25   products to infringe the ’537 Patent. Accordingly, Defendant has induced and continues
26   to induce end users of the accused products to use the accused products in their ordinary
27   and customary way with compatible systems to make and/or use systems infringing
28   the ’537 Patent, knowing that such use of the Accused Instrumentalities with compatible
                                                  16
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 17 of 36 Page ID #:17



 1   systems will result in infringement of the ’537 Patent. Accordingly, Defendant has been
 2   (since at least as of filing of the original complaint), and currently is, inducing
 3   infringement of the ‘537 Patent, in violation of 35 U.S.C. § 271(b).
 4            37.   Defendant has also infringed, and continues to infringe, claims of the ’537
 5   Patent by offering to commercially distribute, commercially distributing, making,
 6   and/or importing the Accused Instrumentalities, which are used in practicing the
 7   process, or using the systems, of the ’537 Patent, and constitute a material part of the
 8   invention. Defendant knows the components in the Accused Instrumentalities to be
 9   especially made or especially adapted for use in infringement of the ’537 Patent, not a
10   staple article, and not a commodity of commerce suitable for substantial noninfringing
11   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
12   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
13   Defendant has been, and currently is, contributorily infringing the ’537 Patent, in
14   violation of 35 U.S.C. § 271(c).
15            38.   As a result of Defendant’s infringement of the ’537 Patent, Plaintiff Data
16   Scape is entitled to monetary damages in an amount adequate to compensate for
17   Defendant’s infringement, but in no event less than a reasonable royalty for the use
18   made of the invention by Defendant, together with interest and costs as fixed by the
19   Court.
20                                          COUNT III
21                    INFRINGEMENT OF U.S. PATENT NO. 9,380,112
22            39.   Plaintiff realleges and incorporates by reference the foregoing
23   paragraphs, as if fully set forth herein.
24            40.   Data Scape is the owner by assignment of United States Patent No.
25   9,380,112 (“the ’112 Patent”) entitled “Communication System And Its Method and
26   Communication Apparatus And Its Method.” The ’112 Patent was duly and legally
27   issued by the United States Patent and Trademark Office on June 28, 2016. A true
28   and correct copy of the ’112 Patent is included as Exhibit C.
                                                 17
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 18 of 36 Page ID #:18



 1         41.    Defendant has offered for sale, sold and/or imported into the United States
 2   products and services that infringe the ’112 patent, and continues to do so. By way of
 3   illustrative example, these infringing products and services include, without limitation,
 4   Defendant’s products and services, e.g., the Pandora System, and all versions and
 5   variations thereof since the issuance of the ’112 Patent (“Accused Instrumentalities”).
 6         42.    The Accused Instrumentalities includes “[a] communication apparatus
 7   configured to transfer data to a portable apparatus.” For example, the Accused
 8   Instrumentalities communicate music files and playlists stored on servers in the Pandora
 9   System to a mobile device or tablet with the Pandora app installed. See, e.g., “Pandora
10   Premium     Will   Change    The    Way You       Listen   to Music”,     available    at
11   http://blog.pandora.com/us/pandora-premium-will-change-the-way-you-listen-to-
12   music/ (“With Pandora Plus we introduced our predictive offline feature that
13   automatically downloads your top stations and switches you to one of them when you
14   lose a signal. We’re bringing that feature to Pandora Premium, and adding the ability to
15   download any album, song or playlist you want with no limits.”); “Offline Mode and
16   Downloads”      available    at    https://help.pandora.com/s/article/Offline-Mode-and-
17   Downloads?language=en_US:
18

19

20

21

22

23

24         43.    The Accused Instrumentalities include a communication apparatus
25   comprising “a memory configured to store a first list of musical content data.” For
26   example, the Pandora System, stores a user’s playlists, albums, and stations, which can
27   be transferred to a mobile device or tablet with the Pandora App installed. See, e.g.,
28

                                                18
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 19 of 36 Page ID #:19



 1   “Playlists on Premium” available at https://help.pandora.com/s/article/Playlists-on-
 2   Premium-1519949304429?language=en_US#editweb.
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17   https://help.pandora.com/s/article/Offline-Mode-and-
18   Downloads?language=en_US#download
19         44.   The Accused Instrumentalities include a communication apparatus
20   comprising “a data interface configured to detect a connection between the
21   communication apparatus and the portable apparatus.” For example, the Pandora
22   System can determine whether the server is connected to a mobile device or tablet.
23

24

25

26
27

28

                                               19
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 20 of 36 Page ID #:20



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13   https://help.pandora.com/s/article/Offline-Mode-and-Downloads?language=en_US:
14         45.    The Accused Instrumentalities further include circuitry configured to “edit
15   the first list of musical content based on input from a user without regard to the
16   connection of the communication apparatus and the portable apparatus.” For example,
17   the Pandora System allows items to be added to a playlist by using the “Thumbs-up”
18   icon on a song that is playing, and to delete songs from a playlist, regardless of whether
19   the mobile device or tablet is connected to the Pandora Server. See, e.g., “Playlists on
20   Premium”:
21

22

23

24

25

26
27

28

                                                20
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 21 of 36 Page ID #:21



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17         46.    The Accused Instrumentalities further include circuitry configured to
18   “compare the edited first list of musical content with a list of musical content stored in
19   the portable apparatus.” For instance, if the Playlist stored in Pandora servers is edited
20   to remove a song, the Playlist on the mobile device will have the same song deleted.
21

22

23

24

25

26
27

28

                                                 21
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 22 of 36 Page ID #:22



 1

 2

 3

 4

 5

 6

 7   https://help.pandora.com/s/article/Playlists-on-
 8   Premium1519949304429?language=en_US#download
 9         47.    The Accused Instrumentalities further include circuitry configured to
10   “control transfer of selected musical content data stored in the communication apparatus
11   to the portable apparatus via the data interface based on a result of the comparison after
12   the connection of the communication apparatus and the portable apparatus in
13   connected.” For instance, the if Playlist stored in Pandora servers is edited to remove a
14   song, the Playlist on the mobile device will have the same song deleted.
15

16

17

18

19

20

21

22

23

24

25

26
27   https://help.pandora.com/s/article/Playlists-on-
28   Premium1519949304429?language=en_US#download.
                                                22
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 23 of 36 Page ID #:23



 1         48.    The Accused Instrumentalities further include circuitry configured to
 2   “control playback of musical content data based on the edited first list of musical
 3   content data so that the musical content data referenced in the edited first list of musical
 4   content data is played back as a collection, the edited first list of musical content data
 5   being associated with an identifier stored in the communication apparatus that uniquely
 6   identifies the portable apparatus.” For example, the Pandora System can uniquely
 7   identify the user account and the device on which the playlists are stored:
 8
 9

10

11

12

13

14

15

16

17

18   https://help.pandora.com/s/article/000001191?language=en_US
19         49.    Defendant has had knowledge of the ’112 Patent and its infringement since
20   at least the filing of the original Complaint in this action, or shortly thereafter, including
21   by way of this lawsuit. By the time of trial, Defendant will have known and intended
22   (since receiving such notice) that its continued actions would actively induce and
23   contribute to the infringement of the claims of the ‘112 Patent.
24         50.    Defendant’s affirmative acts of making, using, selling, offering for sale,
25   and/or importing the Accused Instrumentalities have induced and continue to induce
26   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
27   normal and customary way to infringe the claims of the ’112 Patent. Use of the Accused
28

                                                  23
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 24 of 36 Page ID #:24



 1   Instrumentalities in their ordinary and customary fashion results in infringement of the
 2   claims of the ‘112 Patent.
 3         51.    For example, Defendant explains to customers the benefits of using the
 4   Accused Instrumentalities, such as by touting their advantages of allowing users to use
 5   the Pandora app to play music files and store music files and playlists on users’ devices.
 6   Defendant also induces its customers to use the Accused Instrumentalities to infringe
 7   other claims of the ’112 Patent. Defendant specifically intended and was aware that the
 8   normal and customary use of the Accused Instrumentalities on compatible systems
 9   would infringe the ’112 Patent. Defendant performed the acts that constitute induced
10   infringement, and would induce actual infringement, with the knowledge of the ’112
11   Patent and with the knowledge, or willful blindness to the probability, that the induced
12   acts would constitute infringement. On information and belief, Defendant engaged in
13   such inducement to promote the sales of the Accused Instrumentalities, e.g., through its
14   user manuals, product support, marketing materials, demonstrations, installation
15   support, and training materials to actively induce the users of the accused products to
16   infringe the ’112 Patent. Accordingly, Defendant has induced and continues to induce
17   end users of the accused products to use the accused products in their ordinary and
18   customary way with compatible systems to make and/or use systems infringing the ’112
19   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
20   will result in infringement of the ’112 Patent. Accordingly, Defendant has been (since
21   at least as of filing of the original complaint), and currently is, inducing infringement
22   of the ‘112 Patent, in violation of 35 U.S.C. § 271(b).
23         52.    Defendant has also infringed, and continues to infringe, claims of the ’112
24   Patent by offering to commercially distribute, commercially distributing, making,
25   and/or importing the Accused Instrumentalities, which are used in practicing the
26   process, or using the systems, of the ’112 Patent, and constitute a material part of the
27   invention. Defendant knows the components in the Accused Instrumentalities to be
28   especially made or especially adapted for use in infringement of the ’112 Patent, not a
                                                24
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 25 of 36 Page ID #:25



 1   staple article, and not a commodity of commerce suitable for substantial noninfringing
 2   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
 3   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
 4   Defendant has been, and currently is, contributorily infringing the ’112 Patent, in
 5   violation of 35 U.S.C. § 271(c).
 6                                          COUNT IV
 7                   INFRINGEMENT OF U.S. PATENT NO. 9,712,614
 8         53.    Plaintiff realleges and incorporates by reference the foregoing
 9   paragraphs, as if fully set forth herein.
10         54.    Data Scape is the owner by assignment of United States Patent No.
11   9,712,614 (“the ’614 Patent”) entitled “Communication System And Its Method and
12   Communication Apparatus And Its Method.” The ’614 Patent was duly and legally
13   issued by the United States Patent and Trademark Office on July 18, 2017. A true and
14   correct copy of the ’614 Patent is included as Exhibit D.
15         55.    Defendant has offered for sale, sold and/or imported into the United States
16   products and services that infringe the ’614 patent, and continues to do so. By way of
17   illustrative example, these infringing products and services include, without limitation,
18   Defendant’s products and services, e.g., the Pandora System, and all versions and
19   variations thereof since the issuance of the ’614 Patent (“Accused Instrumentalities”).
20         56.    The Accused Instrumentalities includes “[a] communication apparatus.”
21   For example, the Accused Instrumentalities communicate music files and playlists
22   stored on one device (e.g., web servers in the Pandora System) to another device (e.g.,
23   a user’s mobile device or tablet with the Pandora app installed). See, e.g., “Pandora
24   Premium     Will   Change     The    Way You      Listen    to Music”,    available    at
25   http://blog.pandora.com/us/pandora-premium-will-change-the-way-you-listen-to-
26   music/ (“With Pandora Plus we introduced our predictive offline feature that
27   automatically downloads your top stations and switches you to one of them when you
28   lose a signal. We’re bringing that feature to Pandora Premium, and adding the ability to
                                                 25
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 26 of 36 Page ID #:26



 1   download any album, song or playlist you want with no limits.”); “Offline Mode and
 2   Downloads”      available    at   https://help.pandora.com/s/article/Offline-Mode-and-
 3   Downloads?language=en_US:
 4

 5

 6

 7

 8
 9

10         57.    The Accused Instrumentalities include a communication apparatus
11   comprising “a memory configured to store musical content data and a plurality of
12   program lists associated with the musical content data.” For example, the mobile device
13   or tablet with the Pandora App installed, as well as the Pandora Server, contains
14   memory that will store musical files as individual files, station, albums or as playlists:
15   See, e.g., “Pandora Premium Will Change The Way You Listen to Music”, available at
16   http://blog.pandora.com/us/pandora-premium-will-change-the-way-you-listen-to-
17   music/ (“With Pandora Plus we introduced our predictive offline feature that
18   automatically downloads your top stations and switches you to one of them when you
19   lose a signal. We’re bringing that feature to Pandora Premium, and adding the ability to
20   download any album, song or playlist you want with no limits.”); “Offline Mode and
21   Downloads”      available    at   https://help.pandora.com/s/article/Offline-Mode-and-
22   Downloads?language=en_US:
23

24

25

26
27

28

                                                 26
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 27 of 36 Page ID #:27



 1         58.    The Accused Instrumentalities include a communication apparatus further
 2   comprising “a data interface configured to interface with an external reproduction
 3   apparatus.” For example, the Pandora App, as run by the Pandora servers, includes a
 4   graphic user interface that allows for the creation of Playlists on a web browser, mobile
 5   device, or tablet:
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                27
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 28 of 36 Page ID #:28



 1         59.    The Accused Instrumentalities further include a communication apparatus
 2   comprising circuitry configured to “control playback of musical content data based on
 3   a program lists so that the musical content data referenced in the program list is played
 4   back as a collection, the program list being associated with a predetermined identifier
 5   uniquely identifying a predetermined external reproduction apparatus among a plurality
 6   of reproduction apparatuses. For example, the Pandora App allows musical files to be
 7   played as a “Playlist” consisting of a collection of musical files.
 8
 9

10

11

12

13   https://help.pandora.com/s/article/Playlists-on-Premium-
14   1519949304429?language=en_US#download
15         60.    The Accused Instrumentalities further include a communication apparatus
16   comprising circuitry configured to “control presentation of the program list to a user via
17   user interface.” For example, the Pandora App includes a graphic user interface that will
18   show the Playlists that are available.
19         61.    The Accused Instrumentalities further include a communication apparatus
20   comprising circuitry configured to accept edits to the program list via the user interface.
21   For example, the Pandora System allows items to be added to a playlist by using the
22   “Thumbs-up” icon on a song that is playing, and to delete songs from a playlist,
23   regardless of the mobile device or tablet is connected to the Pandora Server. See, e.g.,
24   “Playlists on Premium”:
25

26
27

28

                                                 28
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 29 of 36 Page ID #:29



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25         62.    The Accused Instrumentalities further include circuitry configured to
26   “determine whether an identifier received by the circuitry via the data interface is the
27   predetermined identifier.” For example, the Pandora System can determine whether a
28   specific user account is associated with a device connected to the server:
                                                29
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 30 of 36 Page ID #:30



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12         https://help.pandora.com/s/article/000001191?language=en_US
13         63.    The Accused Instrumentalities further include circuitry configured to
14   “control transfer of the musical content data to the predetermined external reproduction
15   apparatus via the data interface based on the program list when the received identifier
16   is the predetermined identifier without receiving information on selection of the musical
17   content data from the predetermined external reproduction apparatus.” For instance, if
18   a Playlist stored on Pandora servers is edited to remove a song, the Playlist on the mobile
19   device will have the same song deleted.
20

21

22

23

24

25

26
27

28

                                                 30
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 31 of 36 Page ID #:31



 1

 2

 3

 4

 5

 6

 7   https://help.pandora.com/s/article/Playlists-on-
 8   Premium1519949304429?language=en_US#download
 9         64.    The Accused Instrumentalities further include circuitry configured to
10   “compare the program list with a second list of musical content data stored in the
11   predetermined external reproduction apparatus.” For instance, if a Playlist stored in the
12   Pandora server is edited to remove a song, the Playlist on the mobile device will have
13   the same song deleted.
14

15

16

17

18

19

20

21

22

23

24

25

26
     https://help.pandora.com/s/article/Playlists-on-
27
     Premium1519949304429?language=en_US#download
28

                                                31
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 32 of 36 Page ID #:32



 1         65.    The Accused Instrumentalities further include circuitry configured to
 2   “identify a piece of musical content data common to the program list and the second list
 3   based on the result of the comparison.” For instance, if a Playlist stored in Pandora
 4   servers is edited to remove a song, the Playlist on the mobile device will have the same
 5   song deleted.
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18   https://help.pandora.com/s/article/Playlists-on-
19   Premium1519949304429?language=en_US#download
20         66.    The Accused Instrumentalities further include circuitry configured to
21   “control transfer to the predetermined external reproduction apparatus of the musical
22   content data that is in the program list and is not in the second list of musical content
23   data based on the result of the comparison such that transfer of the identified piece of
24   musical content data common to the program list and the second list is omitted.” For
25   instance, the if the Playlist stored in Pandora servers is edited to remove a song, the
26   Playlist on the mobile device will have the same song deleted.
27

28

                                                32
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 33 of 36 Page ID #:33



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13   https://help.pandora.com/s/article/Playlists-on-
14   Premium1519949304429?language=en_US#download
15         67.    Defendant has had knowledge of the ’614 Patent and its infringement since
16   at least the filing of the original Complaint in this action, or shortly thereafter, including
17   by way of this lawsuit. By the time of trial, Defendant will have known and intended
18   (since receiving such notice) that its continued actions would actively induce and
19   contribute to the infringement of the claims of the ‘614 Patent.
20         68.    Defendant’s affirmative acts of making, using, selling, offering for sale,
21   and/or importing the Accused Instrumentalities have induced and continue to induce
22   users of the Accused Instrumentalities to use the Accused Instrumentalities in their
23   normal and customary way to infringe the claims of the ’614 Patent. Use of the Accused
24   Instrumentalities in their ordinary and customary fashion results in infringement of the
25   claims of the ‘614 Patent.
26         69.    For example, Defendant explains to customers the benefits of using the
27   Accused Instrumentalities, such as by touting their advantages of allowing users to use
28   the Pandora app to play music files as well as storing music files on the users’ devices.
                                                  33
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 34 of 36 Page ID #:34



 1   Defendant also induces its customers to use the Accused Instrumentalities to infringe
 2   other claims of the ’614 Patent. Defendant specifically intended and was aware that the
 3   normal and customary use of the Accused Instrumentalities on compatible systems
 4   would infringe the ’614 Patent. Defendant performed the acts that constitute induced
 5   infringement, and would induce actual infringement, with the knowledge of the ’614
 6   Patent and with the knowledge, or willful blindness to the probability, that the induced
 7   acts would constitute infringement. On information and belief, Defendant engaged in
 8   such inducement to promote the sales of the Accused Instrumentalities, e.g., through its
 9   user manuals, product support, marketing materials, demonstrations, installation
10   support, and training materials to actively induce the users of the accused products to
11   infringe the ’614 Patent. Accordingly, Defendant has induced and continues to induce
12   end users of the accused products to use the accused products in their ordinary and
13   customary way with compatible systems to make and/or use systems infringing the ’614
14   Patent, knowing that such use of the Accused Instrumentalities with compatible systems
15   will result in infringement of the ’614 Patent. Accordingly, Defendant has been (since
16   at least as of filing of the original complaint), and currently is, inducing infringement
17   of the ‘614 Patent, in violation of 35 U.S.C. § 271(b).
18         70.    Defendant has also infringed, and continues to infringe, claims of the ’614
19   Patent by offering to commercially distribute, commercially distributing, making,
20   and/or importing the Accused Instrumentalities, which are used in practicing the
21   process, or using the systems, of the ’614 Patent, and constitute a material part of the
22   invention. Defendant knows the components in the Accused Instrumentalities to be
23   especially made or especially adapted for use in infringement of the ’614 Patent, not a
24   staple article, and not a commodity of commerce suitable for substantial noninfringing
25   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
26   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
27   Defendant has been, and currently is, contributorily infringing the ’614 Patent, in
28   violation of 35 U.S.C. § 271(c).
                                                34
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 35 of 36 Page ID #:35



 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:
 3         a.     A judgment in favor of Plaintiff that Defendant has infringed, either
 4   literally and/or under the doctrine of equivalents, the ’929 Patent, the ’537 Patent, the
 5   ‘614 Patent, and the ‘112 Patent (collectively, “asserted patents”);
 6         b.     A permanent injunction prohibiting Defendant from further acts of
 7   infringement of the asserted patents;
 8         c.     A judgment and order requiring Defendant to pay Plaintiff its damages,
 9   costs, expenses, and prejudgment and post-judgment interest for its infringement of the
10   asserted patents, as provided under 35 U.S.C. § 284;
11         d.     A judgment and order requiring Defendant to provide an accounting and
12   to pay supplemental damages to Data Scape, including without limitation, prejudgment
13   and post-judgment interest;
14         e.     A judgment and order finding that this is an exceptional case within the
15   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees
16   against Defendant; and
17         f.     Any and all other relief as the Court may deem appropriate and just under
18   the circumstances.
19                               DEMAND FOR JURY TRIAL
20         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial
21   by jury of any issues so triable by right.
22

23                                           Respectfully Submitted,
24   Dated: December 26, 2018
                                             /s/ Reza Mirzaie
25                                           RUSS AUGUST & KABAT
                                             Marc A. Fenster, SBN 181067
26                                           Email: mfenster@raklaw.com
                                             Reza Mirzaie (CA SBN 246953)
27                                           Email: rmirzaie@raklaw.com
                                             Brian D. Ledahl (CA SBN 186579)
28

                                                  35
Case 2:18-cv-10656-PSG-AS Document 1 Filed 12/26/18 Page 36 of 36 Page ID #:36



                                       Email: bledahl@raklaw.com
 1                                     Paul Kroeger (CA SBN 229074)
                                       Email: pkroeger@raklaw.com
 2                                     C. Jay Chung (CA SBN 252794)
                                       Email: jchung@raklaw.com
 3                                     Philip X. Wang (CA SBN 262239)
                                       Email: pwang@raklaw.com
 4

 5
                                       Attorneys for Plaintiff Data Scape Limited

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          36
